DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9,12-24 and 27-29 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ortiz et al (US 2004/0167620 A1) which teaches an annuloplasty implant comprising first and second supports being adapted to be arranged as a coil in a coiled configuration around an axial direction, wherein the first and second supports are adapted to be arranged on opposite sides of native heart valve leaflets of a heart valve, wherein the first support comprises first retention units integrated with the first support at a pre-defined position whereby the first retention units are fixed to an outer surface of the first support and arranged along at least a first retention portion thereof, wherein the second support comprises second retention units integrated with the second support at a pre-defined position whereby the second retention units are fixed to an outer surface of the second support and arranged along at least a second retention portion thereof, wherein the first and second retention portions are curved in the coiled configuration, wherein the first and second retention units extend from respective first and second retention portions to produce a retention force, in use, at both of said opposite sides, wherein the first support is adapted to be arranged on an atrial side of said heart valve, and the second support is adapted to be arranged on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774